Case: 3:17-cv-00149-MPM-JMV Doc #: 82-3 Filed: 07/12/19 1 of 2 PagelD #: 335

PLAINTIFFS’EXHIBIT 3

AFFIDAVIT OF LINDA G. SMITH

PLAINTIFF'S
EXHIBIT

oe

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-3 Filed: 07/12/19 2 of 2 PagelD #: 336

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF MISSISSIPPI .

OXFORD DIVISION

BRENDA GREEN, et al.
Plaintiffs

a. Civil Action No. 3:17-cv-149-MPM-JMV

MANAGEMENT & TRAINING .

CORPORATION, et al.
Defendants

i

 

AFFIDAVIT OF LINDA G. SMITH

STATE OF MISSISSIPPI
COUNTY OF PANOLA

PERSONALLY APPEARED BEFORE ME, the undersigned authority in and for the State and
County aforesaid, the within named Linda G. Smith, who after being duly sworn states under oath as follows:

1, I, Linda G. Smith, am an adult resident citizen of Sardis, Mississippi. I am over twenty-one
years of age, of sound mind and body, and provide this Affidavit based on my personal knowledge of the facts
stated herein.

2. I am the sister of John R. Green, III, deceased.

a. On January 4, 2017 inmates from MCCF began calling me at around 10:30 a.m. telling me that
my brother, John R. Green, III, was calling for help on January 1, beginning about 3:00 a.m., but no prison
personnel were responding.

a, I wrote down the incoming telephone numbers and one name. The name was Kevin Wilson. I
believe he called on (504) 295-3532. Other calls were received from (720) 385-5772; (270) 303-2645; and
(612) 444-0550. At least two callers agreed that John played dominoes until midnight and then went to bed. At
about 3:00 a.m. he awoke with chest pain. The inmates started making a lot of noise, but no one came until
after 6:00 am. The inmates said the guards found him on the floor and put him on the stretcher. I later learned

that he died at 7:41 a.m. “

LINDA G. GREEN

 

 
 
   

SWORN AND SUBSCRIBED BEFORE ME, This, theALday of , 2018.
My Commission expires Ls ~Z20 so © br . Smith,

 

 
